UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 OR ¨Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 16, 2007 Commission file number 2-28286 The Bureau of National Affairs, Inc. A Delaware Corporation 53-0040540 (I.R.S. Employer Identification No.) 1231 25th St., N. W., (202) 452-4200 Washington, D.C. 20037 (telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months nd (2) has been subject to the filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the Registrant is an accelerated filer, a large accelerated filer, or a non-accelerated filer. See definition of"accelerated filer and large accelerated filer" in Rule 12b-2 of theExchange Act. Large accelerated filer o Accelerated filero Non-accelerated filerx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the ExchangeAct).Yes oNox The number of shares outstanding of each of the issuer's classes of common stock, as of June 16, 2007 was 12,009,113 Class A common shares, 17,425,719 Class B common shares, and 12,440 Class C common shares. TABLE OF CONTENTS Part I Item 1. Consolidated Financial Statements Condensed Consolidated Statements of Income 3 Condensed Consolidated Balance Sheets 5 Condensed Consolidated Statements of Cash Flows 7 Notes toCondensed Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis ofFinancial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 16 Item 4. Controlsand Procedures 16 Part II Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equities 17 Item 3. Defaults upon Senior Securities 17 Item 4. Submission of Matters to a Voteto Security Holders 17 Item 5. Other Information 17 Item 6. Exhibits 17 Signatures 18 Exhibit 31.1 19 Exhibit 31.2 20 Exhibit 32 21 2 Table of Contents PART I-FINANCIAL INFORMATION THE BUREAU OF NATIONAL AFFAIRS, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME FOR THE 24-WEEKS ENDED JUNE 16,2007 and JUNE 17, 2006 (Unaudited) (In thousands of dollars, except per share amounts) 24 Weeks Ended June 16, 2007 June 17, 2006 OPERATING REVENUES $ 156,542 $ 147,553 OPERATING EXPENSES: Editorial, production, and distribution 82,283 80,852 Selling 26,672 25,767 General and administrative 27,050 25,989 TOTAL OPERATING EXPENSES 136,005 132,608 OPERATING PROFIT 20,537 14,945 NON-OPERATING INCOME (EXPENSE): Investment income 2,423 2,393 Interest expense (2,110 ) (2,487 ) TOTAL NON-OPERATING INCOME (EXPENSE) 313 (94 ) INCOME BEFORE INCOME TAXES 20,850 14,851 PROVISION FOR INCOME TAXES 7,443 5,447 NET INCOME 13,407 9,404 OTHER COMPREHENSIVE INCOME (LOSS) 63 (679 ) COMPREHENSIVE INCOME $ 13,470 $ 8,725 EARNINGS PER SHARE $ .45 $ .31 WEIGHTED AVERAGE SHARES OUTSTANDING 29,797,740 30,184,717 See accompanying notes to condensed consolidated financial statements. 3 Table of Contents THE BUREAU OF NATIONAL AFFAIRS, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME FOR THE 12-WEEKS ENDED JUNE 16,2007 and JUNE 17, 2006 (Unaudited) (In thousands of dollars, except per share amounts) 12Weeks Ended June 16, 2007 June 17, 2006 OPERATING REVENUES $ 78,671 $ 75,479 OPERATING EXPENSES: Editorial, production, and distribution 41,399 41,130 Selling 13,486 13,086 General and administrative 13,043 12,805 TOTAL OPERATING EXPENSES 67,928 67,021 OPERATING PROFIT 10,743 8,458 NON-OPERATING INCOME (EXPENSE): Investment income 1,197 990 Interest expense (959 ) (1,244 ) TOTAL NON-OPERATING INCOME (EXPENSE) 238 (254 ) INCOME BEFORE INCOME TAXES 10,981 8,204 PROVISION FOR INCOME TAXES 3,841 2,965 NET INCOME 7,140 5,239 OTHER COMPREHENSIVE (LOSS) (299 ) (807 ) COMPREHENSIVE INCOME $ 6,841 $ 4,432 EARNINGS PER SHARE $ .24 $ .17 WEIGHTED AVERAGE SHARES OUTSTANDING 29,667,067 30,202,324 See accompanying notes to condensed consolidated financial statements. 4 Table of Contents THE BUREAU OF NATIONAL AFFAIRS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS JUNE 16, 2007 and DECEMBER 31, 2006 (In thousands of dollars) (Unaudited) June 16, December 31, ASSETS 2007 2006 CURRENT ASSETS: Cash and cash equivalents $ 14,106 $ 24,001 Short-term investments 17,381 23,877 Receivables (net of allowance for doubtful accounts of $1,344 in 2007 and $2,102 in 2006) 33,902 44,282 Inventories 3,707 3,699 Prepaid expenses 4,631 5,106 Deferred selling expenses 2,913 4,535 Deferred income taxes 2,767 1,984 Total current assets 79,407 107,484 MARKETABLE SECURITIES 101,380 94,063 PROPERTY AND EQUIPMENT: Land 4,250 4,250 Building and improvements 52,225 52,162 Furniture, fixtures and equipment 55,065 48,507 111,540 104,919 Less-Accumulated depreciation 80,677 79,083 Net property and equipment 30,863 25,836 DEFERRED INCOME TAXES 30,799 29,548 GOODWILL 61,790 61,790 INTANGIBLE AND OTHER AMORTIZABLE ASSETS, net 12,121 13,720 OTHER ASSETS 1,597 4,731 Total assets $ 317,957 $ 337,172 See accompanying notes to condensed consolidated financial statements. 5 Table of Contents THE BUREAU OF NATIONAL AFFAIRS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS JUNE 16, 2007 and DECEMBER 31, 2006 (In thousands of dollars) (Unaudited) June 16, December 31, LIABILITIES AND STOCKHOLDERS' EQUITY 2007 2006 CURRENT LIABILITIES: Current portion of long-term debt $ 10,500 $ 10,500 Payables and accrued liabilities 16,806 28,952 Employee compensation and benefits payable 25,327 32,615 Income taxes payable 2,630 1,711 Deferred revenues 133,093 135,660 Total current liabilities 188,356 209,438 LONG-TERM DEBT 41,500 44,500 POSTRETIREMENT BENEFITS, less current portion 81,417 77,279 OTHER LIABILITIES 1,083 1,360 Total liabilities 312,356 332,577 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Common stock issued, $1.00 par value- Class A - 30,000,000 shares 30,000 30,000 Class B - 24,634,865 shares 24,635 24,635 Class C - 2,531,680 shares 2,532 2,532 Additional paid-in capital 29,197 23,876 Retained earnings 131,442 123,431 Treasury stock, at cost - 27,719,273 shares in 2007 and 27,011,236 in 2006 (213,423 ) (201,034 ) Accumulated other comprehensive income (loss): Net unrealized gain on marketable securities 1,567 1,492 Foreign currency translation adjustment (253 ) (241 ) Minimum pension liability adjustment (96 ) (96 ) Total stockholders' equity 5,601 4,595 Total liabilities and stockholders' equity $ 317,957 $ 337,172 See accompanying notes to condensed consolidated financial statements 6 Table of Contents THE BUREAU OF NATIONAL AFFAIRS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE 24-WEEKS ENDED JUNE 16, 2007 and JUNE 17, 2006 (Unaudited) (In thousands of dollars) 24Weeks Ended June 16, 2007 June 17, 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 13,407 $ 9,404 Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization 3,350 4,011 Deferred income taxes (2,069 ) 2,018 Gain on sales of securities (44 ) (289 ) Others (22 ) 252 Changes in operating assets and liabilities Receivables 11,138 3,451 Deferred revenues (2,567 ) 2,834 Payables and accrued liabilities (10,281 ) (7,002 ) Postretirement benefits 924 2,635 Deferred selling expenses 1,622 722 Inventories (8 ) (415 ) Other assets and liabilitiesnet 64 (168 ) Net cash provided by operating activities 15,514 17,453 CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of equipment and furnishings (3,960 ) (1,080 ) Purchase of publishing assets (155 ) Building improvements (63 ) Capitalized Software (657 ) Investment securities sales and maturities 32,144 17,883 Investment securities purchases (34,803 ) (20,055 ) Net cash (used in) investing activities (6,837 ) (3,909 ) CASH FLOWS FROM FINANCING ACTIVITIES: Receipts for capital stock sales to employees 3,744 6,504 Purchases of treasury stock (13,920 ) (8,202 ) Payment of Long-Term Debt (3,000 ) Dividends Paid (5,396 ) (5,174 ) Net cash (used in) financing activities (18,752 ) (6,872 ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (9,895 ) 6,672 CASH AND CASH EQUIVALENTS, beginning of period 24,001 9,056 CASH AND CASH EQUIVALENTS, end of period $ 14,106 $ 15,728 SUPPLEMENTAL DISCLOSURES OFCASH FLOW INFORMATION: Interest paid $ 2,278 $ 2,424 Income taxes paid 6,294 5,705 See accompanying notes to condensed consolidated financial statements 7 Table of Contents THE BUREAU OF NATIONAL AFFAIRS, INC. Notes to Condensed Consolidated Financial Statements June 16, 2007 (Unaudited) NOTE 1:General The primary business of The Bureau of National Affairs, Inc., (BNA, or “the Company”) is the publishing of legal, regulatory, and general business advisory information in labor, economic, tax, health care, environment and safety, consulting, recruiting, and other markets to business, professional, and academic users, mainly in the U.S. BNA also provides printing services to customers in the mid-Atlantic region through its McArdle Printing Co., Inc. subsidiary. The Company’s software businesses develop, produce, and market tax and financial planning software and electronic tax forms for US customers. The Company’s financial reporting is based on 13 four-week periods. There are three periods (twelve weeks) in each of the first three fiscal quarters and four periods in the fourth fiscal quarter. The information in this report has not been audited. Results for the twelve and twenty-four weeks are not necessarily representative of the year because of the seasonal nature of activities. The financial information furnished herein reflects all adjustments (consisting only of normal, recurring adjustments) which are, in the opinion of management, necessary for a fair statement of the results reported for the periods shown and has been prepared in conformity with generally accepted accounting principles of the United States of America applied on a consistent basis. These financial statements should be read in conjunction with the Notes to Consolidated Financial Statements contained in the Company’s 2006 Annual Report to shareholders. Note disclosures which would substantially duplicate those contained in the 2006 Annual Report to shareholders have been omitted. The reported amounts of certain assets and liabilities, and the disclosures of contingent assets and liabilities, result from management estimates and assumptions which are required to prepare financial statements in conformity with accounting principles generally accepted in the United States of America. Estimates and assumptions are used for measuring such items as postretirement benefits, deferred tax assets, and the allowance for doubtful accounts, and for evaluating the possible impairment of intangible assets and goodwill. Accordingly, estimates and assumptions may also affect the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. NOTE 2:Revenues & Deferred Revenues The Company derives revenues from publishing and software product sales and from printing and other services. The majority of publishing sales are by subscription, primarily for one year.Subscription revenues and related sales commission expenses are deferred and amortized over the subscription terms.The Company licenses information content to certain online service providers for access by their customers, and is paid royalties based on usage measurements. Revenues related to multi-year arrangements that included minimum annual usage royalties were recognized evenly over the entire contract term from the point at which they became fixed and determinable, and amounts received in excess of the minimum amounts were recognized when earned. In the fourth quarter of 2006, the Company and itslicenseesagreed to eliminate minimum annual royalties so that, on a prospective basis, revenues from these arrangements are based on usage. Revenues from other publishing products, such as books, research reports, and special reports are recognized when the products are shipped, net of a reserve for returns when the right of return exists. 8 Table of Contents The majority of software sales are bundled arrangements which include a one-year software program license term and post-sale support, including telephone support and program updates (when and if available) during the license term. Revenues, and related commissions and royalty expenses, are deferred and recognized ratably over the license and post-sale support term. However, when the sale includes a specified upgrade (a specific future program enhancement promised to customers), all revenue is deferred until that specified upgrade is delivered, and then amortized ratably over the remaining term. Revenues from sales of software products with updates provided periodically over a license term, typically one year, are recognized ratably over the license terms. Revenues from printing services are recognized when the materials are shipped or, if delivery is deferred at the customer’s request, when title and risk-of-loss transfer. Revenues from consulting, software data conversion, and training are recognized when the services have been completed.Revenues from event-related activities, such as conferences, are recognized when the event has been completed. Deferred revenues consist almost entirely of deferred subscription and software license revenues. NOTE 3:Inventories Inventories consisted of the following (in thousands): June 16, 2007 December 31, 2006 Materials and supplies $ 1,857 $ 1,969 Work in process 758 539 Finished goods 1,092 1,191 Totals $ 3,707 $ 3,699 NOTE 4:Intangible and Other Amortizable Assets and Goodwill Intangible and other amortizable assets were as follows (in thousands of dollars): June 16, 2007 December 31, 2006 Gross Carrying Amount Accumulated Amortization Gross Carrying Amount Accumulated Amortization Software $ 25,627 $ (18,042 ) $ 25,627 $ (16,995 ) Customer Lists 7,151 (6,514 ) 6,996 (6,276 ) Copyrights 9,145 (6,052 ) 9,145 (5,630 ) Other 1,171 (365 ) 1,171 (318 ) Total $ 43,094 $ (30,973 ) $ 42,939 $ (29,219 ) Amortization expense for the above assets was $1,754,000 and $2,461,000, respectively, in the first two quarters of 2007 and 2006. Goodwill is assigned to the reportable segments as follows: publishing $38,422,000; printing $917,000; and software $22,451,000. 9 Table of Contents NOTE 5: Employee Benefit Plans The Company has noncontributory defined benefit pension plans and provides retiree health care and life insurance benefits (other postretirement benefits) for certain of its employees.The net periodic benefit expense is based on estimated values provided by third party actuaries. The components of net periodic benefit expense were as follows (in thousands of dollars): 12 Weeks Ended 24 Weeks Ended 6/16/07 6/17/06 6/16/07 6/17/06 Pension Benefits: Service cost $ 1,679 $ 2,006 $ 3,691 $ 3,765 Interest cost 2,526 2,431 5,192 4,802 Expected return on plan assets (3,419 ) (2,943 ) (6,677 ) (5,562 ) Amortization of prior service cost and net actuarial loss 118 529 175 932 Total $ 904 $ 2,023 $ 2,381 $ 3,937 Other Postretirement Benefits: Service cost $ 1,192 $ 1,413 $ 2,617 $ 2,590 Interest cost 1,756 1,755 3,786 3,613 Expected return on plan assets (524 ) (492 ) (1,040 ) (983 ) Amortization of prior service cost and net actuarial loss 471 543 947 1,193 Total $ 2,895 $ 3,219 $ 6,310 $ 6,413 Pension plan contributions were $14 million in 2006 and are expected to be approximately $14 million in 2007. Plan contributions amounted to $6 million for the first two quarters of 2007 and $6 million for the first two quarters of 2006. NOTE 6: Commitments and Contingencies, and Related-Party Transactions The Company has contractual agreements to sell its three Washington, D.C. headquarters buildings for $111 million. The pretax gain on the sales is projected to be approximately $91-93 million, after closing and related costs. The Company also has a contractual agreement to purchase, for an estimated $103 million, a newly renovated building in Arlington, Va, that will become its new headquarters. The simultaneous transactions are expected to be completed during the summer of 2007.The property sales and purchase are expected to be accomplished through a tax-deferred “like-kind” exchange pursuant to Section 1031 of the Internal Revenue Code. Net proceeds from the building sales are projected to be sufficient to fully fund the building purchase. The Company is involved in certain legal actions arising in the ordinary course of business. In the opinion of management, the ultimate disposition of these matters will not have a material adverse effect on the consolidated financial statements. The Company indemnifies certain of its customers for potential copyright infringement lawsuits related to the use of its products. Any exposure related to these indemnifications is believed to be remote. A director of one of the Company's subsidiaries is a shareholder of a law firm that provides the subsidiary with editorial services.Fees incurred for these services were $2,833,000, and $2,662,000 in the first half of 2007 and 2006 respectively. 10 Table of Contents NOTE 7:Stockholders' Equity There is no established public trading market for any of BNA's three classes of stock. However, employees may purchase the Company’s Class A stock through its Stock Purchase and Transfer Plan and the BNA 401(k) plan (the Plans). Semi-annually, the Board of Directors establishes the price at which shares can be bought or sold. Effective January 1, 2006, the Company adopted SFAS No. 123R,Share Based Payment(FAS 123R). The Company determined that the sale of its shares to employees under the Plans did not meet the criteria established under FAS 123R to be considered noncompensatory, and that certain shares issued under the Plans are required to be classified as liabilities on the Company’s balance sheet and carried at the estimated fair value at each reporting period. In the first quarter of 2007, the Company changed the Plans so that the sales of its shares to employees meet the criteria to be considered noncompensatory, and these shares are not required to be classified as liabilities. At June 16, 2007, 232,452 shares, which were sold during 2006, with an estimated fair value of $3.5 million are still classified as a component of Employee compensation and benefits payable. Compensation expense, related to compensatory shares sold during 2006, was $256,000 and $280,000, respectively, in the first half of 2007 and 2006. Changes in stockholders’ equity during the period were as follows: sales of capital stock to employees, $3.7 million; liability classified shares reclassified to equity, $3.1 million; capital stock repurchases, $13.9 million; dividends, $5.4 million; net income, $13.4 million; and other comprehensive income, $0.1 million (net of taxes). Treasury stock as of June 16, 2007 and December 31, 2006, respectively, consisted of: Class A, 17,990,887 and 17,135,345 shares; Class B, 7,209,146 and 7,356,651 shares; and Class C, 2,519,240 and 2,519,240 shares.As of June 16, 2007, authorized shares of Class A, Class B, and Class C shares were 30,000,000, 30,000,000, and 5,000,000, respectively. The Company’s stockholders, when selling stock, are required to first tender them to the Company. The Company has supported the continuance of employee ownership through its practice of repurchasing stock tendered by stockholders, but is not required to do so. Capital stock with a market value of $17.2 million as of June 16, 2007, is known or expected to be tendered in the next twelve months.The actual amount will likely be higher. 11 Table of Contents NOTE 8:Segment Information In thousands of dollars: 12 Weeks Ended: Total Operating Revenues Intersegment Operating Revenues External Operating Revenues Operating Profit/Loss June 16, 2007 Publishing $ 65,117 $ $ 65,117 $ 8,620 Printing 9,997 2,341 7,656 621 Software 6,439 541 5,898 1,502 Total $ 81,553 $ 2,882 $ 78,671 $ 10,743 June 17, 2006 Publishing $ 62,444 $ $ 62,444 $ 6,311 Printing 10,211 2,396 7,815 1,167 Software 5,665 445 5,220 980 Total $ 78,320 $ 2,841 $ 75,479 $ 8,458 24 Weeks Ended: June 16, 2007 Publishing $ 128,257 $ $ 128,257 $ 14,834 Printing 19,518 4,525 14,993 992 Software 14,417 1,125 13,292 4,711 Total $ 162,192 $ 5,650 $ 156,542 $ 20,537 June 17, 2006 Publishing $ 121,264 $ $ 121,264 $ 9,762 Printing 19,913 4,929 14,984 1,988 Software 12,408 1,103 11,305 3,195 Total $ 153,585 $ 6,032 $ 147,553 $ 14,945 NOTE 9:Recent Accounting Pronouncements The Company adopted the provisions of FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes – an Interpretation of FASB Statement No. 109 (FIN 48), effective January1,2007. There was no effect on the financial statements as a result of implementing FIN 48. As of the adoption date, the amount of unrecognized tax benefits was $1.7 million, of which $1.1 million would reduce.the effective tax rate. We expect our unrecognized tax benefits to decrease by approximately $750,000 over the next 12 months for state tax positions related to prior years by expiration of the statute of limitations and audit settlements. All federal income tax returns are closed for years before 2003. State tax returns that remain subject to examination range from 2001 to 2005. The Company recognizes interest accrued on any unrecognized tax benefits in interest expense and penalties as a miscellaneous general and administrative expense. As of January 1, 2007, the Company has accrued interest in the amount of $297,000 associated with any unrecognized tax benefits. $61,000 of interest expense associated with unrecognized tax benefits was recognized during the first half of 2007. 12 Table of Contents In February 2007, the FASB issued SFAS No.159, The Fair Value Option for Financial Assets and Financial Liabilities (FAS 159) which permits entities to choose to measure many financial instruments and certain other items at fair value that are not currently required to be measured at fair value. SFAS 159 will be effective for the Company on January1, 2008. The Company is currently evaluating the impact of adopting SFAS 159 on its consolidated financial statements. PART I Item 2. Management's Discussion and Analysis of Financial Position and Results of Operations The following discussion should be read along with the unaudited consolidated financial statements included in this Form 10-Q, as well as the Company’s 2006 Annual Report to shareholders, which provides a more thorough discussion of the Company’s business and operations. This interim report is intended to provide an update of the disclosures contained in the 2006 Annual Report to shareholders and, accordingly, disclosures which would substantially duplicate those contained therein have been omitted. Forward-Looking Statements This management discussion contains certain statements that are not statements of historical fact but are forward-looking statements. The use of such words as “believes,” “expects,” “estimates,” “could,” “should,” “will,” and similar expressions are intended to identify forward-looking statements. Such statements are subject to certain risks and uncertainties, which could cause actual results to differ from those projected. Readers are cautioned not to place undue reliance on these forward-looking statements which speak only as of the date hereof. Overview BNA operates in three business segments-publishing, printing, and software. The publishing segment, which generated 81 percent of 2006 consolidated revenues, provides legal, regulatory, and general business advisory information in labor, economic, tax, health care, environment and safety, consulting, recruiting, and other markets to business, professional, and academic users. Sales are made principally through field sales representatives. The printing segment provides services to mid-Atlantic area customers, including the BNA publishing segment, other publishers, financial institutions, trade associations, professional societies, other non-profit organizations, and governmental organizations. The software segment provides tax and financial planning software to accountants, lawyers, tax and financial planners, government agencies, corporations, and others. Critical factors for BNA’s ongoing success include: the quality of its products and services; continuing changes in legal, regulatory, and business practices and trends which require an ongoing need for information; highly trained and motivated employees; and key relationships with suppliers. In addition to ongoing efforts to improve and provide more product offerings and to operate more efficiently, BNA has been engaged in several multi-year strategic initiatives related toits major publishing activities. One initiative has been the development of a next-generation Web platform for BNA's electronic information products and the migration of products to it. In 2001, BNA released its first product hosted on BNA's Web Delivery System (BWD), an internally developed Web platform. The functionality of BWD continued to be developed over the next several years, and migration of products to the new platform during this period was careful and deliberate. With BWD development essentially completed by late 2005 and with electronic products at over 60 percent of BNA's legal and regulatory subscription base, a decision was made to add substantial resources to the migration effort with the aim of completion by the end of 2007. This migration investment will increase expenses in the interim. 13 Table of Contents BNA pursues a platform-neutral policy in its information content offerings, allowing customers to choose their format preference. BNA's products have been available for transactional access on the major legal online servicesLexis and Westlawfor many years. Beginning in 2003, based on revised license agreements, BNA began to sell subscriptions to subject libraries on these networks, and these have been very popular with major law firms and law schools. In addition, as a result of new license agreements, BNA began to sell subscriptions to its tax content products on CCH's tax network in late 2005 and on RIA's tax network in early 2006. These networks, in addition to BNA's online networks and print, provide customers with a variety of options. Another major initiative to improve revenue growth was a realignment of the field sales force. In 2004, BNA reorganized its geographically-based, general field sales force into three customer-centric segmented divisions: Corporate, Legal, and Tax & Accounting. The transition was difficult, but subscription business growth in 2005-06, also enhanced by the license agreements, was the highest since 1998. BNA has been engaged in a multi-year effort to replace its aging customer business system with a new system which will provide many more features than the legacy system.All customer accounts have been migrated to the new system, and all related applications maintained on the legacy mainframe system have been replaced. As described in Note 6 to the financial statements, BNA will relocate its corporate headquarters and principal operations in 2007. When the relocation is complete, BNA will have lower real estate expenses. Results of Operations Twenty-four weeks 2007 compared to twenty-four weeks 2006 BNA’s consolidated revenues and profits were up in the first half of 2007 compared to the 2006 first half. The publishing and software segments reported higher revenues and operating profit; the printing segment had lower revenues and profit. Certain publishing and software segment revenues were deferred in 2006, favorably affecting the revenue and profit comparisons with the first half of 2007. Consolidated revenues were up 6.1 percent to $156.5 million compared to 2006.Consolidated operating expenses increased 2.6 percent.The consolidated operating profit of $20.5 million was 37 percent higher than last year.Net income for the first half was $13.4 million, a 43 percent increase from 2006 results. Earnings per share were $.45 for the first half versus $.31 in 2006. Publishing segment revenues were up 5.8 percent compared to the prior year. BNA Parent and Tax Management subscription and online revenues were up 4.5 percent due to business growth and the deferred recognition of certain royalty revenues from online vendors in 2006 (During the first three quarters of 2006, certain license royalty revenues were recognized in very uneven patterns due to financial reporting rules for multi-year agreements when not all annual minimums were known at the outset of the agreements. The Company and its licensees amended the agreements, effective in the fourth quarter 2006, so that prospectively, the revenue accounting for royalties from these agreements reflects the underlying economics of the transactions).BNA Books revenues, up 48 percent, benefited from more title releases in early 2007. Kennedy Information’s revenues were up 34 percent due to an increase in research report sales. The other publishing units were essentially even with 2006 results. Publishing operating expenses were up just 1.7 percent mostly due to higher outside services but lower employment costs.The operating profit for the publishing segment increased 52 percent to $14.8 million. 14 Table of Contents Printing segment total revenues were down 2.0 percent compared to 2006.Commercial sales were up 0.1 percent. Intersegment revenues, expected to decline as publishing segment subscribers continue to migrate from print to electronic products, were down 8.2 percent. Operating expenses were up 3.4 percent, mainly reflecting higher selling costs.The operating profit was $992,000 in 2007, compared to $2.0 million in 2006. The software segment (which combines the operations of STF Services Corporation and BNA Software, a division of Tax Management, Inc.) total revenues increased 16.2 percent compared to 2006 while expenses were up only 5.4 percent.BNA Software revenues grew 37 percent from the 2006 first half, when no revenues were recognized for BNA Corporate Tax Planner software until the fourth quarter. Operating expenses were up 9.1 percent. BNA Software’s operating profit was $3.1 million in the first half of 2007 compared to $777,000 in the first half of 2006. STF total revenues declined 22 percent compared to 2006, mostly due to the loss of a forms license contract.Operating expenses, reflecting cost efficiencies were down 9.4 percent, but STF recorded a 33 percent decrease in its operating profit.The total software segment’s operating profit increased 47 percent to $4.7 million. Investment income increased slightly, reflecting higher yields, offset by lower gains on sales of securities. Interest expense was lower due to lower loan balances. Other comprehensive income reflected an unrealized holding gain in 2007 compared to a loss in 2006. Twelve weeks 2007 compared to twelve weeks 2006 For the second quarter only, consolidated revenues increased 4.2 percent. Publishing segment and software segment revenues were both up, 4.3 percent and 13.7 percent, respectively, while printing segment revenues were down slightly. Operating expenses were up 1.4 percent. The revenue and expense factors mentioned above affected second quarter comparisons. Operating profit was up 27 percent and net income was up 36 percent. Earnings per share for the quarter was $.24 in 2007 and $.17 in 2006. Outlook. The revenue and profit increases reflected in the first half results are not indicative of full year results. Revenue and profit comparisons of 2007 compared to 2006 were improved by certain online and software revenue deferrals in 2006. These deferrals will also improve the third quarter comparisons, but will reverse in the fourth quarter. In addition, comparisons were boosted by particularly strong starts by BNA Books and Kennedy. Except for the printing segment, the results to date are in line with our expectations, and we expect that full-year 2007 results will show higher revenues and higher profits, even after adjusting for the effects of the large expected 2007 gain on sale of the Company’s D.C. real estate, the one-time 2007 moving costs related to the move of operations from D.C. to Virginia, and the 2006 goodwill impairment expense. Financial Position Customer cash receipts were up 6.4 percent, operating expenditures increased 8.7 percent, and cash provided from operating activities decreased $1.9 million in the first half of 2007 to $15.5 million. Cash used for investing activities was $6.8 million. Capital expenditures and publishing assets acquired amounted to $4.2 million and net cash used for securities investments totaled $2.7 million. During the first half, receipts for sales of capital stock to employees totaled $3.7 million. Capital stock repurchases amounted to $13.9 million. 15 Table of Contents With nearly $133 million in cash and investment portfolios, the financial position and liquidity of the Company remains very strong. The cash flows from operations, along with existing financial reserves and proceeds from the sales of capital stock, have been sufficient in past years to meet all operational needs, new product introductions, debt repayments, pension contributions, most capital expenditures, and, in addition, provide funds for dividend payments and the repurchase of stock tendered by shareholders. Should more funding become necessary or desirable in the future, the Company believes that it has sufficient additional debt capacity based on its operating cash flows. Item 3. Quantitative and Qualitative Disclodures about Market Risk There have been no material changes in market risk since December 31, 2006. Item 4. Controls and Procedures Management previously disclosed two material weaknesses in internal control over financial reporting existing as of December 31, 2006 in its annual report on Form 10-K; that the Company lacked adequate personnel with technical expertise to identify complex sales transactions that require an in-depth technical accounting analysis to ensure that revenues are accounted for in accordance with generally accepted accounting principles.; and that the Company lacked sufficient general controls over its computerized information systems to ensure the proper operation of those systems as it relates to the Company’s reporting process. As of the end of the period covered by this report, the Company conducted an evaluation, under the supervision and with the participation of its management, including the Company’s Chief Executive Officer (CEO) and the Chief Financial Officer (CFO), of the effectiveness of the Company’s disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) of the Securities Exchange Act of 1934). Based on its evaluation, and material weakness described above, the Company’s CEO and CFO concluded that, as of the end of the period covered by this report, the Company’s disclosure controls and procedures were ineffective. There were no changes in our internal control over financial reporting during the second quarter of 2007 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting, except that the Company is actively engaged in remediation efforts to address these material weaknesses. PART IIOther Information Item 1. Legal Proceedings There were no material legal proceedings. Item 1A. Risk Factors There were no material changes from risk factors as previously disclosed in item 1A of Part I of the Company's 2006 Annual report on Form 10-K. 16 Table of Contents Item 2. Unregistered Sales of Equity Securities and Use of Proceeds During the twelve weeks ended June 16, 2007, the Company purchased shares of its common stock, as noted in the table below. The Company is not engaged in share repurchases related to a publicly announced plan or program. Four-week Period Total Number of Shares Purchased Average Price Paid per Share March 25, 2007- April 21, 2007 333,210 $14.75 April 22, 2007- May 19, 2007 74,424 $14.75 May 20, 2007 – June 16, 2007 156,698 $14.75 Item 3. Defaults upon Senior Securities There were no defaults upon senior securities. Item 4. Submission of Matters to a Vote of Security Holders See form 10-Q for the quarter ended March 24, 2007 for the results of the election of directors held at the annual meeting for stockholders on April 21, 2007. Item 5. Other Information No other information is presented herein Item 6. Exhibits 31.1 Certification of the Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. section 1350. 31.2 Certification of the Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. section 1350. 32 Certification of the CEO and CFO pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. section 1350. 17 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. The Bureau of National Affairs, Inc. Registrant 07/31/07 s/Paul N. Wojcik Date Paul N. Wojcik Presidentand Chief Executive Officer 07/31/07 s/Robert P.Ambrosini Date Robert P. Ambrosini Vice President and Chief Financial Officer 18
